This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1561

                                    Carrie L. Zupko,
                                        Relator,

                                           vs.

                           St. Francis Campus Credit Union,
                                      Respondent,

                Department of Employment and Economic Development,
                                    Respondent.

                                 Filed March 2, 2015
                                       Affirmed
                                  Bjorkman, Judge


                Department of Employment and Economic Development
                                File No. 32229742-5

Carrie L. Zupko, Flensburg, Minnesota (pro se relator)

St. Francis Campus Credit Union, National Credit Union Administration, Elizabeth
Martin, Austin, Texas (respondent)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent Department of Employment and Economic
Development)

      Considered and decided by Hudson, Presiding Judge; Bjorkman, Judge; and

Reyes, Judge.
                        UNPUBLISHED OPINION

BJORKMAN, Judge

       Relator challenges the decision of the unemployment-law judge (ULJ) that she

was discharged because of employment misconduct, arguing that the false representations

she made at her supervisor’s request were part of a single incident and a good-faith error

in judgment. We affirm.

                                         FACTS

       Relator Carrie Zupko worked for respondent St. Francis Campus Credit Union as

an office operations manager. In early January 2014, examiners from the National Credit

Union Administration (NCUA) were on-site to examine St. Francis’s financial records.

The NCUA examiners requested a computer file from Zupko’s supervisor.                 The

supervisor in turn asked Zupko to call the NCUA, pretend to be from the accounting

software company that maintained St. Francis’s financial records, and state that there was

a problem with the file in question, making it unavailable until the following week.

Zupko did as her supervisor requested.

       On January 23, Zupko’s supervisor asked Zupko to reverse a loan transaction on

the supervisor’s son’s account.     The supervisor did not provide Zupko with any

documentation for the reversal.    While such documentation was normally required,

Zupko assumed her supervisor “would take care of the paperwork” and performed the

reversal without it.




                                            2
         Two days later, Zupko learned that the NCUA was investigating her supervisor for

fraud.    She informed the NCUA about the early January phone call.           Zupko was

discharged on January 29.

         Zupko applied to respondent Minnesota Department of Employment and

Economic Development (DEED) for unemployment benefits. DEED initially determined

that Zupko is eligible for benefits, and St. Francis appealed. At the evidentiary hearing,

Zupko acknowledged that she had called the NCUA and “pretended to be someone from

an accounting software company.” Zupko explained that she did not want to do it but did

not know what would happen to her if she did not follow her supervisor’s instructions.

She also acknowledged that she altered a loan.         The ULJ determined that Zupko

committed employment misconduct and therefore is ineligible for benefits. Zupko sought

reconsideration, and the ULJ affirmed. Zupko brings this certiorari appeal.

                                     DECISION

         An employee who is discharged for employment misconduct is ineligible for

unemployment benefits. Minn. Stat. § 268.095, subd. 4(1) (2014). Whether an employee

committed employment misconduct is a mixed question of law and fact. Stagg v. Vintage

Place Inc., 796 N.W.2d 312, 315 (Minn. 2011). Whether an employee committed a

particular act is an issue of fact, which we review for substantial evidence, but whether

the act constitutes employment misconduct is a legal question, which we review de novo.

Id.

         Employment misconduct is any “intentional, negligent, or indifferent conduct, on

the job or off the job that displays clearly: (1) a serious violation of the standards of


                                             3
behavior the employer has the right to reasonably expect of the employee; or (2) a

substantial lack of concern for the employment.” Minn. Stat. § 268.095, subd. 6(a)

(2014). Mere “good faith errors in judgment” are not employment misconduct. Id., subd.

6(b)(6) (2014). If the conduct in question was limited to a single incident, “that is an

important fact that must be considered in deciding whether the conduct rises to the level

of employment misconduct.” Id., subd. 6(d) (2014).

       Zupko does not dispute that she gave false information to the NCUA but argues

that it was a single good-faith error in judgment that a reasonable employee would have

made under the circumstances. We disagree.

       First, the record indicates that Zupko’s false statement to the NCUA was not an

isolated incident. The ULJ found that Zupko also complied with her supervisor’s request

to alter a loan despite knowing that she did not have the documentation required to do

so.1   While the ULJ did not conclude that altering the loan was itself employment

misconduct, that act defeats Zupko’s argument that her fraudulent phone call to the

NCUA was a single incident of dishonesty.

       Second, the nature of Zupko’s conduct is inconsistent with the notion of a good-

faith error in judgment. An employee owes a duty of loyalty to her employer. Marn v.

Fairview Pharmacy Servs. LLC, 756 N.W.2d 117, 121 (Minn. App. 2008), review denied

(Minn. Dec. 16, 2008).     And an employer has the right to rely on the employee’s


1
  Zupko argues that she did not know the loan in question was fraudulent. The ULJ did
not find that Zupko was aware of the fraudulent nature of the loan, only that Zupko failed
to comply with standard documentation policy. The record substantially supports that
finding.

                                            4
integrity. Frank v. Heartland Auto. Servs., Inc., 743 N.W.2d 626, 630-31 (Minn. App.

2008). “Dishonesty that is connected with employment may constitute misconduct.”

Icenhower v. Total Auto. Inc., 845 N.W.2d 849, 856 (Minn. App. 2014) (quotation

omitted), review denied (Minn. July 15, 2014).

       Zupko knowingly and intentionally made a false statement to a federal agency in

connection with an examination of her employer’s financial records. Her conduct was an

extremely serious violation of St. Francis’s reasonable expectations. Zupko’s intentional

dishonesty is not a good-faith error in judgment. Cf. Unbank Co. v. Dolphin Temp. Help

Servs., Inc., 485 N.W.2d 332, 333 (Minn. App. 1992) (explaining that determination of

good faith is an issue of “honesty of intent”), review denied (Minn. July 15, 1992).

       Zupko asserts that she acted in good faith because she lied at the behest of her

supervisor. We agree that Zupko’s supervisor placed her in a difficult situation. But

Zupko owed a duty of loyalty to St. Francis, not her supervisor. She could have asked

questions or informed someone of her supervisor’s request. See Marn, 756 N.W.2d at

121-22 (holding that employee’s conduct undermining employer’s interests, rather than

reporting workplace concerns to appropriate entities, was misconduct).        Instead, she

chose to lie to the NCUA.

       Zupko also contends that her false statement was “immaterial” because her

supervisor had already “bankrupted [St. Francis] through fraud.” We are not persuaded.

The degree of actual damage caused by Zupko’s fraudulent phone call has little or no

bearing on whether that conduct was employment misconduct. See Skarhus v. Davanni’s

Inc., 721 N.W.2d 340, 344 (Minn. App. 2006) (opting to examine employee’s conduct


                                             5
“in the context of her job responsibilities” rather than the significance of the adverse

impact on the employer).

       On this record, we conclude that Zupko committed employment misconduct and

is, therefore, ineligible for unemployment benefits.

       Affirmed.




                                             6